            Case 1:19-cr-00328-JSR Document 42 Filed 02/24/20 Page 1 of 1
Criminal Notice of Appeal - Form A


                                                  NOTICE OF APPEAL

                                                 United States District Court                    2020
                                Southerr1                                New York
                                - - - - - - District of
Caption:
United
_ _ _States
       ___  of_America
                _ _ _ v.


                                                                                Docket No.: 19 Cr. 328 (JSR)
Mario Amilcar Estrada Orellana
                                 •                                                           Honorable Jed S. Rakoff
                                                                                                   (District Court Judg~)

Notice is hereby given that Mario Amilcar Estrada Orellana                          appeals te the United States Court,of

Ap·peals for the Second Circuit from the judgment       ✓ 1, other 1
                                                                                                (specify)
entered in this action on 02/18/2020
                                (date)




This appeal concerns: Conviction only L_J Sentence only L_J Conviction & Sentence                    I✓     Other   L
Defendantfound guilty by plea 1✓ I trial     I      IN/A I

Offense occurred after November 1, 1987? Yes           L{j     No             NIAL_

Date ofaentence: February 11, 2020                           N/AL_J

Bail/Jail Disposition: Committed   I✓   :   Not committed I         I NIA I




Appellant is represented by counsel? Yes          ✓ )No I           If yes, provide the following information:


Defendant's Counsel:         Anthony L. Ricco

Counsel's Address:           20 Vesey Street, Suite 400

                             New York, New York 1000?

 Counsel's Phone:            (212) 791-39,19


 Assistant u·.s. Attorney:   Jason Andrews Richmond/Matthew Joseph Laroche

 AUSA's Address:
                             One St. Andrews Plaza

                             New York, New York 10007

 AUSA's Phone:
                             (212) 637-2200
